DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on January 29, 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 13 and 16 - 19 are allowable over the Prior Art of Record because it fails to teach or suggest an apparatus for checking diametral dimensions of a pin, in orbital motion about a geometrical axis, in a numerical control machine tool having a support device adapted to be fixed to the tool holding slide for movably supporting the reference device and the measuring device, to allow the reference device to move so as to follow the pin to be checked in its orbital motion, in a checking condition the correct 

Claims 14 – 15 are allowable over the Prior Art of Record because it fails to teach or suggest a method for checking diametral dimensions of a pin, in orbital motion about a geometrical axis at a known rotational speed, on a numerical control machine tool having a tool holding slide, with an apparatus comprising a support device adapted to be fixed to the tool holding slide and movably supporting the reference device and the measuring device, to allow the reference device to move so as to follow the pin to be checked in its orbital motion, and a control device with a programmable electric motor for controlling displacements of the apparatus toward and away from a checking condition, at the checking condition the reference device rests on the pin to be checked, -4-200901.00001/122432389v.1National Stage of PCT/EP2018/070839Docket No.: 200901-00114the method comprising the following steps: define a match position of the pin, the reference device being able to engage the pin at said match position, calculate a delay based on said travel time and approaching time, detect a transit instant at which the pin, during its orbital motion, is located at said predetermined angular position, and at the start instant control a displacement of the apparatus from the start position to the checking condition in combination with the remaining limitations of the claims. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered of relevance but fail to teach the combination as claimed:

Volk (US 9,879,969)
Arnold (US 8,336,224)
Possati et al. (US 5,086,569)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861 
November 4, 2021





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861